Citation Nr: 0932975	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ankle disability, 
characterized as degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1966 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative 
joint disease of the right ankle is related to his right 
ankle injury in military service.


CONCLUSION OF LAW

Degenerative joint disease of the right ankle was incurred in 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied in the present case (See 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2008)), the Board finds that 
no undue prejudice to the appellant is evident by a 
disposition by the Board herein, as the grant of service 
connection for degenerative joint disease of the right ankle 
is a complete grant of the benefits sought on appeal.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim 
for service connection is granted, further appellate-level 
review is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra. at 54.

The Veteran contends that he injured his right ankle in 
service and still has pain associated with the injury.  He 
submitted lay statements from two former service buddies that 
disclose that the Veteran injured his right ankle as a result 
of training on the monkey bars in 1966.

Service treatment records include an undated radiographic 
report, which reveal that the Veteran fell on the side of his 
ankle with swelling around the lateral malleolus.  It was 
noted that no recent fracture was seen.  There was a small 
bony fragment off the anterior medial aspect, medial 
malleolus, presumably from an old fracture.  In February 1968 
the Veteran was seen for a complaint of pain in the right 
ankle.  The record indicates "turned while playing ball."  
The examiner noted swelling and pain at the lateral malleolus 
after twisting injury.  The "x-ray [was] okay"; the 
impression was sprained ankle.

VA clinical records include a November 2005 radiology report 
reflecting the Veteran's complaint of intermittent pain in 
the right ankle since he was in the service.  X-ray findings 
revealed old post traumatic changes, no evidence of acute 
fractures, dislocation or bone destruction.  In December 2005 
the Veteran was seen at VA Medical Center (MC) and his chief 
complaint was he was having problems with his ankle.  He 
indicated that he was to have surgery and wanted to discuss 
it with the doctor.  The Veteran asked if the orthopedist 
could determine an old injury without doing surgery.  It was 
reported that current right ankle disability "could be least 
likely or not" related to his injury during service.

VA examination of the joints in August 2006 described the 
onset of right ankle pain in 1966 when the Veteran fell off a 
monkey bar and twisted his right ankle.  It was treated with 
wrap and crutches for two to three weeks.  It was noted that 
since the onset the right ankle has gotten progressively 
worse.  The diagnosis was degenerative joint disease, 
residuals of trauma, probably right ankle fracture. 

The Veteran submitted a photograph which bears the date 
February 1968 on the back.  In the photograph he has a cast 
on his right leg, which covers his ankle and extends up the 
leg.  The Veteran testified at his hearing that in the 
photograph all his weight is on his left foot.  Tr., p. 7.

The Veteran testified at his hearing that he did not seek 
treatment for a right ankle after service because he was 
"too macho" and felt like he would just deal with it.  He 
stated that in 2005 he had a hearing test at VA Medical 
Center (MC) and at that time he mentioned his right ankle 
injury and was told to have it checked out.  He further 
stated that he never had an injury to his ankle after service 
and that it was the same problem.  Hearing Transcript (Tr.), 
pp. 9, 10.  After service and prior to 2005, he testified 
that he just dealt with the pain.  He has however stated that 
his current right ankle disorder is the same problem he had 
in service because he has not had an injury to his right 
ankle since service.  

The evidence convincingly shows that the Veteran injured his 
right ankle in service and the injury required medical 
treatment that apparently included casting the lower leg.  
The current diagnosis of degenerative joint disease of the 
right ankle has been designated as residuals of trauma 
probably from a right ankle fracture.  The Veteran is 
competent to attest that his right ankle symptomatology has 
persisted since service and that it began with the inservice 
injury.  There is only one etiology opinion of record and it 
is that current right ankle disability "could be least 
likely or not" related to his injury during service.  There 
is no competent evidence of any other right ankle trauma in 
the claims folder and the Veteran has denied other serious 
trauma to the right ankle.  Resolving all doubt in the 
Veteran's favor, current right ankle degenerative joint 
disease is related to the injury sustained in service.




ORDER

Service connection for degenerative joint disease, right 
ankle is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


